Exhibit 10.51

SERVICE AGREEMENT

THIS SERVICE AGREEMENT (this “Agreement”) is entered into as of - 18th May, 2005
between Allan Lam (the “Executive”) and Fairchild Semiconductor Pte., Ltd.
(“Company”).

For ease of reference, this Agreement is divided into the following parts, which
begin on the pages indicated:

 

PART 1—    TERM, DUTIES AND SERVICE    (Sections 1-4)   

•     Salary

 

  

•     EFIP Bonus

 

  

•     Other Compensation

 

  

•     Vacation

 

  

•     Equity Awards

 

PART 2—    COMPENSATION AND BENEFITS IN CASE OF ACTUAL OR CONSTRUCTIVE
TERMINATION    (Sections 5-6)   

•     Termination

PART 3—    COMPENSATION AND BENEFITS IN CASE OF A CHANGE IN CONTROL (Section 7)
PART 4—    CONFIDENTIALITY AND NON-DISCLOSURE, FORFEITURE, INTELLECTUAL
PROPERTY, NON-COMPETITION AND NON-SOLICITATION, REMEDIES, SUCCESSORS,
MISCELLANEOUS PROVISIONS, SIGNATURE PAGE    (Sections 8-14)   

•     Confidentiality and Non-Disclosure

 

  

•     Forfeiture in Case of Certain Events

 

  

•     Non-Competition and Non-Solicitation



--------------------------------------------------------------------------------

Terms

For good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the Company and the Executive, intending to be legally
bound, agree as follows:

PART 1 TERM OF SERVICE, DUTIES AND SCOPE, COMPENSATION AND BENEFITS DURING
SERVICE

Section 1. Term of the Agreement

 

(a) Term. Unless sooner terminated as provided in this Agreement, the term of
this Agreement will begin on the effective date of this Agreement and will end
on the fifth anniversary thereof (the “Initial Term”). The term of this
Agreement will be automatically extended for one or more successive one-year
periods (each a “Renewal Term”) unless the Company or the Executive gives the
other written notice of non-renewal at least 180 days before the end of the
Initial Term or the applicable Renewal Term. The Initial Term and any Renewal
Term are collectively referred to as the “Term.”

 

(b) Termination or Resignation. Subject to the other terms of this Agreement,
including those in Part 2, either the Company or the Executive may terminate the
Executive’s service with the Company at any time and for any reason or no reason
upon written notice to the other party.

Section 2. Duties and Scope of Service

 

(a) Position. The Company will engage the Executive during the Term in the
position of Senior Vice President & General Manager of Standard Products Group
for the Company. The Executive will report to the Board of Directors of the
Company and to the President and CEO, Mark Thompson as a representative of the
shareholders. The Executive will be given duties, responsibilities and
authorities that are appropriate to this position. The Executive will be based
at the Company’s offices in Singapore.

 

(b) Obligations. During the Term, the Executive will devote the Executive’s full
business efforts and time to the business and affairs of the Company as needed
to carry out his duties and responsibilities. The foregoing shall not preclude
the Executive from engaging in appropriate civic, charitable, religious or other
non-profit activities or from devoting a reasonable amount of time to private
investments or from serving on the boards of directors of other entities,
provided that those activities do not interfere or conflict with the Executive’s
duties or responsibilities to the Company.

Section 3. Base Compensation and EFIP

 

(a) The Executive’s base salary will be SGD 501,690 to be paid in monthly
installments. During the Term the Executive will be enrolled in the Enhanced
Fairchild Incentive Plan (EFIP), at a targeted participation level of at least
60%. While bonuses under this program are never guaranteed, typically, if the
company meets its financial performance goals, participants receive 100% of the
targeted payout. If the company exceeds those goals, participants can receive up
to 200% of the targeted payout. The Executive’s target

 

2



--------------------------------------------------------------------------------

goals will be provided to the Executive each year. No compensation shall be paid
to the Executive unless specifically provided for under this Agreement or under
the Company’s policies.

Section 4. Other Compensation

 

(a) Within the end of the Executive’s first full pay period after his first day
of service, the Company shall pay the Executive a signing bonus of SGD 125,423.
This bonus will be tax protected, or grossed-up, to include income and other
applicable taxes owed on the bonus and on the gross-up payment itself. If the
Executive voluntarily terminates his service with the Company without Good
Reason (as defined in Section 5) during the Initial Term, the Executive must
repay a prorated portion of the signing bonus reflecting the portion of the
Initial Term during which he is serving hereunder, including the related tax
protection portion, net of any amount of such tax protection portion recoverable
by the Company as a result of such repayment.

 

(b) Options. The Company will grant the Executive options to purchase 15,000
shares of the company’s common stock, subject to the applicable company plan
governing such award and an award agreement under such plan not inconsistent
with the terms of this paragraph. The grant date for this grant of options will
be within 30 days of the Effective Date of this Agreement. This grant will vest
in 25% increments on the first four anniversaries of the grant date. The
Executive will be solely responsible for any taxes associated with the foregoing
stock option grant.

 

(c) DSUs. In addition to any grants of options or other awards for which the
Executive may be eligible under the Company’s general stock plan, the company
will grant the Executive 15,000 deferred stock units, subject to the applicable
Company plan governing such award and an award agreement under such plan not
inconsistent with the terms of this paragraph. The grant date of this grant of
deferred stock units will be within 30 days of the Effective Date of this
Agreement. This grant will vest in 25% increments on the first four
anniversaries of the grant date. The Executive will be solely responsible for
any taxes associated with the receipt, vesting, or delivery of shares or cash
under, this grant, and the Company will make appropriate withholdings from any
distributions of shares or cash thereunder.

 

(d) Transportation. To assist the Executive with transportation costs in
Singapore, the Company will provide the Executive with a SGD 4,181 per month car
allowance. In addition, the Company will pay for maintenance, insurance,
applicable fees and taxes.

 

(e) Vacation. The Executive will receive 22 days of vacation per year.

 

(f) Other Benefit Programs. The Executive will be covered under the Fairchild
Singapore Benefit Plans that are currently available in Singapore.

 

3



--------------------------------------------------------------------------------

PART 2 COMPENSATION AND BENEFITS IN CASE OF TERMINATION WITHOUT CAUSE OR FOR
GOOD REASON

Section 5. Terminations and Related Definitions

Part 2 of the Agreement, consisting of Sections 5 and 6, describe the benefits
and compensation, if any, payable in case of certain terminations of service.

In this Agreement,

 

(a) “Cause” means (1) a willful failure by the Executive to substantially
perform the Executive’s duties under this Agreement, other than a failure
resulting from the Executive’s complete or partial incapacity due to physical or
mental illness or impairment, (2) a willful act by the Executive that
constitutes gross misconduct and that is materially injurious to the Company,
(3) a willful breach by the Executive of a material provision of this Agreement
(including Sections 8 and 10) or (4) a material and willful violation of a
federal or state law or regulation applicable to the business of the Company
that is materially and demonstrably injurious to the Company, provided that no
act, or failure to act, by the Executive shall be considered “willful” unless
committed without good faith and without a reasonable belief that the act or
omission was in the Company’s best interest, and provided, further, that, if the
failure, act, breach or other basis for finding Cause under this Agreement is
capable of being cured, then no finding of Cause shall be made unless the
Executive has failed to cure such failure, act, breach or other basis within 30
days after receiving written notice thereof from the Company.

 

(b) “Good Reason” means any of the following: (1) a reduction in the Executive’s
base salary other than as part of a broader executive pay reduction, (2) a
reduction in the Executive’s incentive compensation (EFIP) target other than as
part of a broader executive reduction, (3) a material change in the benefits
available to the Executive, if such change does not similarly affect all staff
of the Company eligible for such benefits, or (4) a material reduction in the
Executive’s duties, responsibilities or authority.

Section 6. Termination By Company Without Cause or By Executive for Good Reason

 

(a) Severance. If, during the Term, the Company terminates the Executive service
for any reason other than Cause (including as a result of the Executive’s death
or disability), or if the Executive terminates his service for Good Reason,
then, provided the Executive (or his legal representative, if applicable)
executes the release of claims described in Section 6(b), the Company will pay
the Executive, in a lump sum, an amount equal to one and one half times the
Executive’s base salary (not including EFIP bonus) in effect on such termination
date. The Executive will be responsible for all taxes relating to such payments
and the Company will make all required withholdings of all such taxes. In
addition, for a period of one year following such termination, the Company shall
provide continued medical and dental insurance benefits, if applicable, for the
benefit of the Executive and his eligible dependents, on the same terms and
conditions as available to executives of the Company in comparable positions
(viewing the Executive for this purpose as if he had remained serving the
Company following such termination). At the time of such termination, the
Company shall pay the Executive in cash for all accrued and unused vacation
time.

 

4



--------------------------------------------------------------------------------

(b) Release of Claims. As a condition to the receipt of the payments and
benefits described in Section 6(a), the Executive (or his legal representative,
if applicable) shall be required to execute a release of all claims arising out
of the Executive’s service or the termination thereof, including any claim of
discrimination under U.S. state or federal law or any non-U.S. law, but
excluding claims for indemnification from the Company under any indemnification
agreement with the Company, its certificate of incorporation or bylaws (or
equivalent organizing instruments), or claims under applicable directors’ and
officers’ insurance. If the Executive executes such a release, then the Company
shall release the Executive from all claims arising out of the Executive’s
service with the Company, other than any claims arising (before or after
termination) under Sections 8 or 10 of this Agreement.

 

(c) Conditions to Receipt of Payments. Without limiting the Company’s other
rights or remedies in the event of the Executive’s breach of any provision of
this Agreement, the obligation of the Company to provide the payments described
in this Section 6 shall cease if the Executive breaches any of the provisions of
Section 8 or 10.

PART 3 COMPENSATION AND BENEFITS IN CASE OF A CHANGE IN CONTROL

Section 7. Change in Control

 

(a) Payment. In the event of a Change in Control, if the Executive’s service is
terminated by the Company other than for Cause (including as a result of the
Executive’s death or disability), or by the Executive for Good Reason, in either
case within the time period beginning six months before the Change in Control
and ending 12 months after the Change in Control, the cash payment under
Section 6(a) will be paid within 14 days after the date of such termination.

 

(b) Definition. A “Change in Control” means the happening of any of the
following events (for purposes of this Section 7 only, the “Company” means
Fairchild Semiconductor international, Inc., a Delaware corporation, and not any
of its subsidiaries):

 

  (1) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (any of which, a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (A) Any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from

 

5



--------------------------------------------------------------------------------

the Company, (B) Any acquisition by the Company, (C) Any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (D) Any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (ii) of Section 7(b)(3);
or

 

  (2) A change in the composition of the board of directors of the Company (the
“Board”) such that the individuals who, as of the effective date of this
Agreement, constitute the Board (such Board shall be hereinafter referred to as
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board; provided, however, for purposes of this definition, that any
individual who becomes a member of the Board subsequent to the effective date of
this Agreement, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this provison) shall be considered as though
such individual were a member of the Incumbent Board; but, provided further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a- 11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or

 

  (3) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (i) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person (other than the Company, any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed prior to the Corporate Transaction, and (iii) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

 

6



--------------------------------------------------------------------------------

  (4) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

 

  (5) In this section, a Change of Control will occur if the Standard Products
Group, or substantially all of the assets of the Standard Products Group, is
sold to another company. Should the Executive be offered the same or an
equivalent position in the company acquiring the Standard Products Group (or in
the event of a spinout the Standard Products Group itself) and if the Executive
decides not to remain in his position with the Standard Products Group, then the
Executive may request an equivalent position with the Company. If the Company is
unable to retain the Executive in an equivalent position, then the Company will
pay the Severance Benefits specified in Section 6(a). If the Company is able to
provide an equivalent position then no severance will be paid. For purposes of
this paragraph, an “equivalent position” will be one that would not otherwise
allow the Executive to resign for Good Reason as specified in Section 5(b).

PART 4 CONFIDENTIALITY AND NON-DISCLOSURE, FORFEITURE, INTELLECTUAL PROPERTY,
NON-COMPETITION AND NON-SOLICITATION, REMEDIES, SUCCESSORS, MISCELLANEOUS
PROVISIONS, SIGNATURE PAGE

Section 8. Confidential Information

 

(a) Acknowledgement. The Company and the Executive acknowledge that the services
to be performed by the Executive under this Agreement are unique and
extraordinary and that, as a result of the Executive’s service, the Executive
will be in a relationship of confidence and trust with the Company and will come
into possession of Confidential Information (as defined below) that is (1) owned
or controlled by the Company, (2) in the possession of the Company and belonging
to third parties or (3) conceived, originated, discovered or developed, in whole
or in part, by the Executive. “Confidential Information” means trade secrets and
other confidential or proprietary business, technical, personnel or financial
information, whether or not the Executive’s work product, in written, graphic,
oral or other tangible or intangible forms, including specifications, samples,
records, data, computer programs, drawings, diagrams, models, customer names,
ID’s or e-mail addresses, business or marketing plans, studies, analyses,
projections and reports, communications by or to attorneys (including
attorney-client privileged communications), memos and other materials prepared
by attorneys or under their direction (including attorney work product), and
software systems and processes. Any Confidential Information that is not readily
available to the public shall be considered to be a trade secret and
confidential and proprietary, even if it is not specifically marked as such,
unless the Company advises the Executive otherwise in writing.

 

(b) Nondisclosure. The Executive agrees that the Executive will not, without the
prior written consent of the Company, directly or indirectly, use or disclose
Confidential

 

7



--------------------------------------------------------------------------------

 

Information to any person, during or after the Executive’s service, except as
may be necessary in the ordinary course of performing the Executive’s duties
under this Agreement. The Executive will keep the Confidential Information in
strictest confidence and trust. This Section 8(b) shall apply indefinitely, both
during and after the Term.

 

(c) Surrender Upon Termination. The Executive agrees that in the event of the
termination of the Executive’s service for any reason, whether before or after
the Term, the Executive will immediately deliver to the Company all property
belonging to the Company, including documents and materials of any nature
pertaining to the Executive’s work with the Company, and will not take with the
Executive any documents or materials of any description, or any reproduction
thereof of any description, containing or pertaining to any Confidential
Information. It is understood that the Executive is free to use information that
is in the public domain, but not as a result of a breach of this Agreement.

 

(d) Forfeiture in Certain Events. The Company may, in its sole discretion, in
the event of serious misconduct by the Executive (including any misconduct
prejudicial to or in conflict with the Company or its subsidiaries, or any
termination of service of the Executive for Cause), (A) cancel any outstanding
award of stock options, restricted stock, deferred stock units or other award
granted to the Executive under a Company plan or otherwise (an “Award”), in
whole or in part, whether or not vested or deferred, or (B) following the
exercise or payment of an Award, within a period of time specified by the
Company, require the Executive to repay to the Company any gain realized or
payment received upon the exercise or payment of such Award (with such gain or
payment valued as of the date of exercise or payment). Such cancellation or
repayment obligation shall be effective as of the date specified by the Company,
which may provide for an offset to any future payments owed by the Company or
any subsidiary to the Executive if necessary to satisfy the repayment
obligation. This Section 8(d) shall apply during and following the Term of this
Agreement, but shall have no application following a Change in Control.

Section 9. Assignment of Rights of Intellectual Property

The Executive will promptly and fully disclose all Intellectual Property to the
Company. The Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive will execute any and
all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company and its affiliates to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property. “Intellectual Property” means
inventions, discoveries, developments, methods, processes, compositions, works,
concepts and ideas (whether or not patentable or copyrightable or constituting
trade secrets) conceived, made, created, developed or reduced to practice by the
Executive (whether alone or with others, whether or not during normal businesses
hours or on or off Company premises) during the Executive’s service that relate
to any business, venture or activity being conducted or proposed to be conducted
by the Company or its subsidiaries at any time during the term of the
Executive’s service with the Company.

 

8



--------------------------------------------------------------------------------

Section 10. Restrictions on Activities of the Executive

 

(a) Acknowledgments. The Executive agrees that he shall serve under this
Agreement in a key management capacity with the Company, that the Company is
engaged in a highly competitive business and that the success of the Company’s
business in the marketplace depends upon its goodwill and reputation for quality
and dependability. The Executive further agrees that reasonable limits may be
placed on his ability to compete against the Company and its affiliates as
provided in this Agreement so as to protect and preserve their legitimate
business interests and goodwill.

 

(b) Agreement Not to Compete or Solicit.

 

  (1) During the Non-Competition Period (as defined below), the Executive will
not engage or participate in, directly or indirectly, as principal, agent,
employee, corporation, consultant, investor or partner, or assist in the
management of, any business which is Competitive with the Company (as defined
below).

 

  (2) During the Non-Competition Period, the Executive will not, directly or
indirectly, through any other entity, hire or attempt to hire, any officer,
director, consultant, executive or employee of the Company or any of its
affiliates during his or her engagement with the Company or such affiliate.
During the Non-Competition Period, the Executive will not call upon, solicit,
divert or attempt to solicit or divert from the Company or any of its affiliates
any of their customers or suppliers or potential customers or suppliers of whose
names he was aware during his term of service (other than customers or suppliers
or potential customers or suppliers contacted by the Executive solely in
connection with a business that is not Competitive with the Company).

 

  (3) The “Non-Competition Period” means the period during which the Executive
serves the Company and the following 12 months.

 

  (4) A business shall be considered “Competitive with the Company” if it is
engaged in any business, venture or activity in the Restricted Area (as defined
below) which competes or plans to compete with any business, venture or activity
being conducted or actively and specifically planned to be conducted within the
Non-Competition Period (as evidence by the Company’s internal written business
plans or memoranda) by the Company, or any group, division or affiliate of the
Company, at the date the Executive’s service under this Agreement is terminated.

 

  (5) The “Restricted Area” means the United States of America and any other
country where the Company, or any group, division or affiliate of the Company,
is conducting, or has proposed to conduct within the Non-Competition Period (as
evidenced by the Company’s internal written business plans or memoranda), any
business, venture or activity, at the date the Executive’s service under this
Agreement is terminated.

 

  (6)

Notwithstanding the provisions of this Section 10, the parties agree that
(A) ownership of not more than three percent (3%) of the voting stock of any

 

9



--------------------------------------------------------------------------------

 

publicly held corporation shall not, of itself, constitute a violation of this
Section 10 and (B) working as an employee of an entity that has a stand-alone
division or business unit which is Competitive with the Company shall not, of
itself, constitute a violation of this Section 10 if the Executive is not, in
any way (directly or indirectly, as principal, agent, employee, corporation,
consultant, advisor, investor or partner), responsible for, compensated with
respect to, or involved in the activities of such stand-alone division or
business unit and does not (directly or indirectly) provide information or
assistance to such stand-alone division or business unit.

Section 11. Remedies

It is specifically understood and agreed that any breach of the provisions of
Section 8 or 10 of this Agreement would likely result in irreparable injury to
the Company and that the remedy at law alone would be an inadequate remedy for
such breach, and that in addition to any other remedy it may have, the Company
shall be entitled to enforce the specific performance of this Agreement by the
Executive and to obtain both temporary and permanent injunctive relief without
the necessity of proving actual damages.

Section 12. Severable Provisions

The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision. In the
event that a court of competent jurisdiction shall determine that any provision
of this Agreement or the application thereof is unenforceable in whole or in
part because of the duration of scope thereof, the parties hereby agree that
such court, in making such determination, shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable and that this Agreement in its reduced form shall be valid and
enforceable to the fullest extent permitted by law.

Section 13. Successors

 

(a) Company’s Successors. The Company will require any successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business or assets,
by an agreement in substance and form satisfactory to the Executive, to assume
this Agreement and to agree expressly to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it in
the absence of a succession. The Company’s failure to obtain such agreement
prior to the effectiveness of a succession shall be a breach of this Agreement
and shall entitle the Executive to all of the compensation and benefits to which
the Executive would have been entitled under this Agreement if the Company had
terminated the Executive’s service for any reason other than Cause, on the date
when such succession becomes effective. For all purposes under this Agreement,
except as otherwise provided in this Agreement, the term “Company” shall include
any successor to the Company’s business or assets that executes and delivers the
assumption agreement described in this Section 13(a), or that becomes bound by
this Agreement by operation of law.

 

10



--------------------------------------------------------------------------------

(b) Executive’s Successors. This Agreement and all rights of the Executive under
this Agreement shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

Section 14. General Provisions

 

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(b) Whole Agreement; Interpretation. No agreements, representations or
understandings (whether oral or written and whether express or implied) that are
not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. The reference table on
the first page and the headings in this Agreement are for convenience of
reference only and will not affect the construction or interpretation of this
Agreement. The word “or” is used in its non-exclusive sense. Unless otherwise
stated, the word “including” should be read to mean “including without
limitation” and does not limit the preceding words or terms. All references to
“Sections” or other provisions in this Agreement are to the corresponding
Sections or provisions in this Agreement. All words in this Agreement will be
construed to be of such gender or number as the circumstances require.

 

(c) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, mailed by U.S. registered or certified mail, return receipt
requested, or sent by a documented overnight courier service. In the case of the
Executive, mailed notices shall be addressed to the Executive at the home
address maintained in the Company’s records. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Chief Executive Officer.

 

(d) Setoff. The Company may set off against any payments owed to the Executive
under this Agreement any debt or obligation of the Executive owed to the
Company.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Maine, USA.

 

(f) Prevailing Language. This Agreement may be executed in two counterparts in
the English language, each of which shall be deemed an original but which, taken
together, shall constitute one and the same instrument. Should any conflict
arise between the English language version of this Agreement and any translation
hereof, the English language version shall be controlling.

 

11



--------------------------------------------------------------------------------

(g) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 14(g) shall be void.

 

(h) Limitation of Remedies. If the Executive’s service terminates for any
reason, the Executive shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement, including under
the severance policies of the Company or any subsidiary.

 

(i) Taxes. Except where specified in this Agreement as “tax protected,” all
payments made pursuant to this Agreement shall be subject to withholding of
applicable taxes.

 

(j) Discharge of Responsibility. The payments under this Agreement, when made in
accordance with the terms of this Agreement, shall fully discharge all
responsibilities of the Company to the Executive that existed at the time of
termination of the Executive’s service.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written. The Executive has consulted, or has had the opportunity to
consult, with counsel (who is other than the Company’s counsel) prior to
execution of this Agreement.

 

EXECUTIVE  

/s/ Allan Lam 5.18.05

  Allan Lam FAIRCHILD SEMICONDUCTOR PTE. LTD. By  

/s/ K.T. Tan

Its  

 

 

/s/ Kevin London 5.10.05

 

12